Citation Nr: 0029619	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  95-42 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, 
to include hypertension and angina pectoris.

2.  Entitlement to service connection for a left leg 
disorder, including varicose veins and phlebitis.

3.  Entitlement to service connection for diabetes mellitus.

4.  Whether the appellant's countable income precludes 
payment of improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1966 to 
December 1967.  It is unclear from the evidentiary record 
whether appellant may have also been a member of the Army 
Reserves (apparently from service separation until 
approximately January 1972); and this will be addressed in 
the REMAND section below.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Montgomery, 
Alabama Regional Office (RO), which denied service connection 
for a cardiac disorder, to include hypertension and angina 
pectoris, a left leg disorder, including varicose veins and 
phlebitis, and diabetes mellitus; and determined that 
appellant was ineligible for payment of pension because his 
yearly income exceeded the legal limit for a single veteran 
without any dependents.  A permanent and total disability 
rating for pension purposes has been assigned since February 
1993.

In July 1997, the Board remanded the case for additional 
evidentiary development.  By August 2000 determinations (See 
Supplemental Statements of the Case dated in August 2000), 
the RO denied said service connection claims and payment of 
pension eligibility claim on the grounds that the claims were 
not well grounded.  In the decision herein, the Board has 
determined that said service connection claims are well 
grounded, as will be explained in detail below.  
Consequently, said service connection issues will be dealt 
with on a de novo basis in the REMAND section below.  The 
payment of pension eligibility claim will also be addressed 
in the REMAND section below.  



FINDING OF FACT

Assuming the credibility of the evidence solely for purposes 
of determining whether the claim is well grounded, appellant 
has shown, by competent evidence, that a cardiac disorder, a 
left leg disorder, and diabetes mellitus may be related to 
active service.  


CONCLUSION OF LAW

The appellant has submitted well-grounded claims for 
entitlement to service connection for a cardiac disorder, a 
left leg disorder, and diabetes mellitus.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A threshold question to be answered is whether appellant has 
presented evidence of well-grounded claims with respect to 
service connection for a cardiac disorder, a left leg 
disorder, and diabetes mellitus.  A well-grounded claim is 
one which is plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 1991).  Where a veteran served 
ninety (90) days or more during a period of war, and 
cardiovascular disease or diabetes mellitus becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (1999).  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Appellant's service medical records, including an October 
1967 service separation examination report, did not include 
complaints, findings, or diagnoses pertaining to any of the 
claimed disabilities.  A history of childhood rheumatic fever 
was recorded.  On October 1980 VA hospitalization, he 
provided a history of left femur multiple fractures after a 
1973 motor vehicular accident.  Clinically, the left lower 
extremity had varicose veins; and he stated that he had 
phlebitis.  In a February 1993 application for VA disability 
benefits, he alleged treatment from certain private 
physicians, including for cardiovascular disease in 1949.  

It appears that said service connection claims were denied as 
not well grounded by the RO in its recent August 2000 
determination.  See August 2000 Supplemental Statement of the 
Case.  However, the Board concludes otherwise, for the 
following reason.  Appellant has submitted May, September, 
and November 1994 written statements from a retired 
physician, W. W. Eddins, M.D.  Said written statements were 
submitted without any actual supporting clinical records.  
See November 1994 written statement, wherein Dr. Eddins 
reports that "[d]ue to time lapse, I am unable to locate all 
of my records."  However, in that May 1994 written 
statement, Dr. Eddins alleged that appellant "was treated 
for rheumatic fever as a child"; that he treated appellant 
in 1967 and 1968 for "the above heart condition including 
enlarged heart [and] leaking valves (mitral [and] aortic)"; 
and that "[d]uring Vietnam war he was injured due to ration 
load falling on left leg producing crushed lower leg with 
severe scarring [and] stasis of blood vessels [and] swelling 
[with] bleeding from leg."  In that September 1994 written 
statement, Dr. Eddins alleged that appellant was treated for 
diabetes mellitus in 1967.  In that November 1994 written 
statement, Dr. Eddins alleged that he "treated [appellant] 
for injury he received while in service during 1966-67.  At 
that time he had large varicose veins which became 
progressively worse.  He also had diabetes mellitus for which 
he was treated." 

Assuming the credibility of the evidence solely for purposes 
of determining whether said service connection claims are 
well grounded, appellant has shown, by competent evidence, 
that a cardiac disorder, a left leg disorder, and diabetes 
mellitus may have had an in-service onset or manifested to a 
compensable degree within a one-year, post-service 
presumptive period.  Thus, said service connection claims are 
well grounded.  38 U.S.C.A. § 5107(a); Caluza.  


ORDER

The claims of entitlement to service connection for a cardiac 
disorder, to include hypertension and angina pectoris, a left 
leg disorder, including varicose veins and phlebitis, and 
diabetes mellitus are well grounded.  To this extent only, 
the appeal is granted.  


REMAND

Because the claims of entitlement to service connection for a 
cardiac disorder, a left leg disorder, and diabetes mellitus 
are well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to said claims.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159 (1999); Murphy.

In the Board's July 1997 remand, it was pointed out that 
although the RO had obtained appellant's regular Army service 
medical records, it apparently had not requested appropriate 
organizations, such as the National Personnel Records Center 
(NPRC), to search for any records relating to his subsequent 
Army Reserve obligation; and the RO was directed to obtain 
any such Army Reserve medical records and verify dates and 
type of any Reserve training (DUTRA).  However, the claims 
folder does not currently include any clear documentation 
indicating that the RO did so.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Additionally, although pursuant to remand, 
the RO sent appellant a letter requesting assistance in 
obtaining any pertinent post-service medical records and 
other information, appellant did not adequately respond, 
except with a few lay statements and duplicative private 
medical records.  Since said service connection issues are 
being remanded to attempt to obtain any Army Reserve medical 
records and verification of Reserve membership dates, 
appellant should be afforded another opportunity to assist 
the RO in obtaining any pertinent post-service medical 
records and other information.  Furthermore, it also does not 
appear that the VA examinations conducted pursuant to remand 
include adequate medical opinion as to the etiology of the 
claimed disabilities in issue.  Additional VA medical opinion 
as to the etiology of the claimed disabilities in issue 
should therefore be rendered.  

With respect to the issue of whether appellant's countable 
income precludes payment of improved disability pension 
benefits, it should be pointed out that a determination as to 
whether appellant has submitted a well-grounded claim is 
inappropriate, since this legal issue only involves the law 
and its meaning, not the character and weight of evidence 
presented by appellant.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Although pursuant to remand, the RO sent 
appellant a letter requesting clarification as to the amount 
and frequency of any support he may have provided his 
daughter, appellant did not adequately respond.  
Additionally, pursuant to remand, the RO sought his Social 
Security Administration (SSA) records pertaining to his SSA 
disability benefits.  However, SSA records were not 
specifically requested or obtained dealing with the amount of 
monthly SSA income appellant and his child may have received 
during the period in controversy.  Such amounts are relevant 
in calculating his annual countable income during the period 
in controversy.  Additionally, he has not adequately provided 
documentation as to any unreimbursed medical expenses or 
other expenses that he may have paid during the period in 
controversy.  Again, such expense amounts are relevant in 
calculating his annual countable income during the period in 
controversy, since such expenses can potentially be excluded 
from "countable income."  See 38 C.F.R. § 3.272 (1999).  

Accordingly, the case is REMANDED for the following:

1.  The RO should directly contact the 
Army Reserves unit(s) that appellant may 
have been assigned to and the Army 
Reserve Personnel Center 
(ARPERCEN)/National Personnel Records 
Center(NPRC) (or any other appropriate 
organization), to request written 
verification of whether appellant was a 
member of the Army Reserves; and if so, 
whether he had active duty for training 
(ACDUTRA) and/or inactive duty training 
(INACDUTRA) and the specific dates 
thereof.  The appellant's help in 
obtaining this information should be 
solicited as needed.

2.  The RO should directly request the 
Army Reserves unit(s) that appellant may 
have been assigned to and the 
ARPERCEN/(NPRC) (or any other appropriate 
organization), to search for any Army 
Reserves medical records; and any such 
records should be associated with the 
claims folder.  In the event that records 
are unavailable, this should be noted in 
writing in the claims folder.

3.  The RO should request appellant to 
provide any clinical records in his 
possession (not presently associated with 
the claims folder), pertaining to the 
claimed cardiac, left leg, and diabetes 
conditions, as well as the complete names 
and addresses of any physicians or 
medical facilities which have provided 
such treatment.  All available, actual 
clinical records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment), to 
the extent such records are not presently 
associated with the claims folder, should 
be obtained from the specified health 
care providers.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.  Any records 
obtained should be associated with the 
claims folder.  It is noted that his 
failure to co-operate will mean that 
those records cannot be obtained for 
consideration.

4.  The appellant is again afforded, by 
virtue of this remand, the opportunity to 
provide any relevant pre-employment or 
employment examination/medical records, 
insurance physical examinations, or other 
such records that he may have in his 
possession.  He should provide the 
complete name and address of any 
former/present employers, including, but 
not limited to:  An unnamed clothing 
factory; the State of Alabama 
Correctional Center, Atmore, Alabama; and 
an unnamed plant where he was manager.  
See respective October 1980 VA 
hospitalization report; a November 1980 
application for disability benefits form; 
and an April 1993 VA examination report.  
To the extent the appellant cooperates, 
and to the extent there are records that 
can be obtained, the RO should exercise 
due diligence in attempting to obtain 
these records.  Such records should be 
obtained and associated with the claims 
folder.  Again, the appellant is informed 
that a failure to cooperate will result 
in no way to obtain any pertinent records 
for consideration.

5.  The RO should obtain from SSA 
information as to actual amounts of 
monthly SSA income appellant and his 
child may have received during the period 
in controversy.  The appellant's 
assistance in obtaining any pertinent 
records should be requested as indicated.  

6.  Appellant should provide legal 
documentation as to whether or not he has 
had legal custody of his child since the 
early 1980's, after a 1982 divorce (for 
example, court orders awarding 
custody/child support).  He should 
provide written documentation as to any 
child support and the amounts and 
frequency thereof that he may have paid 
for each year in controversy.  He should 
provide documentation as to whether he 
has any unreimbursed medical expenses or 
other expenses that he may have paid for 
each year in controversy.  Appellant 
should provide said requested information 
in writing with any supporting documents 
that he may have (e.g., prescriptions, 
medical bills, insurance statements, 
clinical records).  He may utilize VA 
forms for these purposes (see, for 
example, VA Form 21-8416, titled 
"Request for Information Concerning 
Medical, Legal or Other Expenses" for 
listing expense information).  

7.  The RO should obtain any additional 
VA medical treatment records with respect 
to appellant's claimed disabilities; and 
associate these with the claims folder.

8.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1999).  Again it is 
noted that at least some of this record 
gathering depends on cooperation from the 
appellant.  His failure to cooperate in 
some instances will mean records will be 
unattainable, and a decision will 
ultimately be made based on the evidence 
of record.

9.  The RO should have appropriate 
physicians express opinions as to the 
nature and etiology of appellant's 
cardiac, left lower extremity, and 
diabetic conditions that may be 
manifested.  The entire claims file 
should be made available to said 
physicians for review.  The physicians 
should opine whether it is at least as 
likely as not that the appellant's 
cardiac, left lower extremity, and 
diabetic conditions are causally or 
etiologically related to active duty or 
DUTRA, if any (i.e., what was the 
approximate date of onset of any 
currently manifested cardiac, left lower 
extremity, and diabetic conditions)?  

The physicians should comment on the 
clinical significance, if any, of the in-
service notation of a childhood history 
of rheumatic fever (e.g., is appellant's 
current cardiac condition related to 
childhood rheumatic fever; if rheumatic 
heart disease is currently manifested, 
did it preexist military service; and if 
rheumatic heart disease is currently 
manifested and preexisted military 
service, did it permanently worsen as a 
result of such service versus natural 
progression of the underlying disease 
process)?  If the childhood rheumatic 
fever did not result in any cardiac 
residuals, this should be so stated for 
the record.  

The physicians should comment on the 
clinical significance, if any, of the 
history of post-service left femur 
multiple fractures after a 1973 motor 
vehicular accident (i.e., is appellant's 
left lower extremity condition causally 
or etiologically related to active duty 
or DUTRA, if any, versus the post-service 
motor vehicular accident)?  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the physicians.  

10.  The RO should consider any 
additional evidence and readjudicate the 
claims of entitlement to service 
connection for a cardiac disorder, to 
include hypertension and angina pectoris, 
a left leg disorder, including varicose 
veins and phlebitis, and diabetes 
mellitus under appropriate statutory and 
regulatory provisions on the merits.  

11.  The RO should consider any 
additional evidence and readjudicate the 
issue of whether appellant's countable 
income precludes payment of improved 
disability pension benefits.  The RO 
should clarify whether appellant was 
actually paid by VA improved disability 
pension benefits at a rate based on a 
dependent child and the rationale for 
that.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action is required 
of the appellant until he is receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 


- 10 -


